ADKINS, Justice.
In accordance with the recent United States Supreme Court decision in Oliver v. United States, — U.S. -, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984), we grant rehearing and vacate our prior opinion in this ease and hold that warrantless “open field” searches are proper, and that evidence received as a result thereof should not be suppressed. We approve the decision of the district court. 401 So.2d 858.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, MCDONALD and EHRLICH, JJ., concur.